      Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 1 of 15 PageID #:51




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS

 ANNA COLBERT,
                                               Case No.: 1:21-cv-02079
         Plaintiff,                            Hon. John Robert Blakey
 -vs-                                          Mag. Judge Susan E. Cox

 NATIONAL CREDIT SYSTEMS, INC.,                JURY DEMAND

         Defendant.


 NATIONAL CREDIT SYSTEMS, INC.’S FED. R. CIV. PROC. 12(B)(1) & (B)(6)
  MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT AT ECF 15

        Pursuant to Fed. R. Civ. P. 12(b)(1) & (b)(6), Defendant, National Credit Systems,

Inc. (“NCS”), respectfully moves this Court for entry of judgment in its favor on all the

claims pled by Plaintiff, Anna Colbert (“Plaintiff”). Defendant requests that any future

requests for leave to amend be denied, as the Plaintiff’s woefully deficient Amended

Complaint falls far beneath the standards set forth in Iqbal 1 and Twombley 2, infra, it is

crystal clear that, upon its face, the Plaintiff is incapable of any amendment that would not

be stricken for futility grounds alone. For all the reasons stated in the attached

Memorandum of Law, there is no genuine issue of material fact; therefore judgment is

proper in NCS’s favor.

                                          Respectfully submitted,
DATED: 8/13/2021                          /s/ Katrina M. DeMarte
                                          KATRINA M. DEMARTE (MI bar No.
                                          P81476; CO Bar No. 43135)
                                          DEMARTE LAW, PLLC
                                          Attorney for National Credit Systems, Inc.
                                          39555 Orchard Hill Place Suite 600


 , Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,
1 2

127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) (hallmark opinions setting forth pleading
standards in federal court).
   Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 2 of 15 PageID #:52




                                     PMB 6338
                                     Novi, MI 48375
                                     Telephone: (313) 509-7047
                                     katrina@demartelaw.com
                                     Counsel for Defendant,
                                     National Credit Systems, Inc.


                         CERTIFICATE OF SERVICE

      I, Katrina M. DeMarte, hereby certify that on August 16, 2021, I served the
aforementioned document via CM/ECF, to all attorneys of record.


                             /s/ Katrina M. DeMarte
                               Katrina M. DeMarte
                      (MI Bar No. P81476; CO Bar No: 43135)
                                DEMARTE LAW
   Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 3 of 15 PageID #:53




                              STATEMENT OF FACTS

      Defendant National Credit Systems, Inc. (“NCS”) by and through counsel, Katrina

DeMarte, of DeMarte Law, PLLC, hereby move this Court to dismiss all claims alleged

against the Defendants pursuant to Fed. R. Civ. P. 12 (b)(1) & (b)(6), and Defendant

incorporates the attached brief and state in support thereof as follows:

         1)    This action arises from the placement of one of Plaintiff’s accounts with

  NCS for collections. See ECF 15, ⁋⁋ 7, 11.

         2)    The Plaintiff claims that the amounts owed were incurred as “an

  obligation to pay money, the primary purpose of which was for personal, family, or

  household uses” – however, in doing so, she does not identify the name of the

  underlying creditor, or any of the most common, very basic, requisite facts

  surrounding the account such as the balance, or type of account. See ECF 1, ⁋ 7.

         3)    The Plaintiff alleges that NCS made various communication overtures

  from the time that her account was placed with it, through the time that this lawsuit

  was ultimately filed. See ECF 15, ⁋⁋ 12-18.

         4)    More specifically, the Plaintiff places from and center “communications”

  and “privacy” concerns with her Complaint. See ECF 15. More specifically, with her

  Complaint, the Plaintiff concurrently requested that NCS: a) more information; and

  b) cease contact with her for an unlimited and unspecified period of time –

  presumably indefinitely. See ECF 15, ⁋⁋ 7, 11; see also ECF 15-3.

         5)    However, a brief review of the limited correspondence attached to the

  Complaint at ECF 15 paints a broader picture of the factual predicate underlying this

  lawsuit, which provides some context to the Plaintiff’s threadbare assertions. ECF 15-

  1; 15-2; 15-3; 15-4.
Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 4 of 15 PageID #:54




       6)    If NCS does not meet these demands, the Plaintiff threatened to “file a

complaint with the Federal Trade Commission and the IL Attorney’s (sic) General

Office if you fail to comply with this request. There will be criminal and civil claims.”

ECF 15-3.

       7)    NCS sent its initial demand letter to the Plaintiff on March 5, 2021. ECF

15-2. Plaintiff responded to NCS’s initial communication disputing the amount sought

by the original creditor. ECF 15-3. Though the Plaintiff’s email to her attorney

attempts to state that it was sent on April 2, 2021, the caption of the email, instead,

states that the email was from Saturday, April 10, 2021. ECF 15-3.

       8)    As such, when using either the April 2 or April 10 date as an anchor, when

the Plaintiff filed this case on April 16, 2021, she left approximately two weeks or less

for NCS to respond to her demands – one of which included criminal prosecution. Id.

       9)    Moreover, the Plaintiff claims to have sent in a Cease & Desist request for

the dual purpose of demanding that NCS cease contacting her and also notate her

consumer report as “disputed”. ECF 15-3.

       10)   Plaintiff also alleges that NCS has “shared information regarding this

debt to this “Dept 855…” without the Plaintiff’s permission,” and that based upon the

Plaintiff’s “information and belief”, “Dept 855” is not affiliated with NCS, they have

seen all information available to NCS regarding the Plaintiff, and NCS has done so all

without the Plaintiff’s explicit permission. See ECF 15, ⁋⁋ 21-24.

       11)   With respect to NCS, the Plaintiff has stated that receiving phone calls

and voicemails was “annoying”, and that these unspecified “people” who were given

information about her “personal financial situation” (for which she has not provided

any factual detail of any sort whatsoever) – is not sufficient to confer Article III
Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 5 of 15 PageID #:55




standing. See ECF 15, PG ID 44.

       12)   As a result of the foregoing scantly-pled allegations, the Plaintiff has been

utterly incapable of setting forth the required pleading standards and burden which

she carries regarding Article III and standing.

       13)   Because the Plaintiff does not allege and is incurably incapable of setting

forth a sufficient injury-in-fact to sustain Article III standing under Spokeo or

Ramirez, as set forth more specifically, supra, this case should be dismissed for lack

of jurisdiction.
    Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 6 of 15 PageID #:56




                                STANDARD OF REVIEW
              (a)Motions to Dismiss

       A party may file a Motion to Dismiss a claim for “lack of subject matter jurisdiction”

or for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(1),

12(b)(6), 8(a). Plaintiff’s Complaint contains no factual or legal basis which would entitle

Plaintiff to relief under any legal theory. “If a dispute is not a proper case or controversy,

the courts have no business deciding it, or expounding the law in the course of doing so.”

Daimler Chrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006).

       When considering a motion to dismiss, the United States Supreme Court instructed

lower courts to consider “[t]wo working principles.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). First, the court is not required to accept, as true, legal conclusions couched as

factual allegations. Id. Second, “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Id; (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed.

2d 929 (2007); see also Fed. R. Civ. Proc. 12(b)(6). “But where the well-pleaded facts do

not merit the court to infer more than the mere possibility of misconduct, the

complaint…has not ‘show[n]’…‘that the pleader is entitled to relief.’” Ashcroft v. Iqbal, 556

U.S. at 679 (citing Fed. R. Civ. Proc. 8(a)(2)).

       Specifically, the pleadings must consist of more than a “formulaic recitation of the

elements of a cause of action or naked assertion devoid of further factual enhancement.”

Ashcroft v. Iqbal, 556 U.S. at 678 (internal citations omitted). Legal conclusions couched

as factual allegations are insufficient, as are conclusory factual allegations devoid of any

reference to actual events. Ashcroft v. Iqbal, 556 U.S. at 678. To prevent dismissal, a
    Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 7 of 15 PageID #:57




complaint must contain “sufficient factual matter,” accepted as true, to show that the claim

is facially plausible and to allow the court to draw the reasonable inference that the

defendant is liable for the alleged misconduct. Id. Finally, “dismissal is nevertheless

appropriate when the face of the complaint clearly reveals the existence of a meritorious

affirmative defense.” Brockton v. Boykins, 637 F.3d 503, 506 (4th Cir. 2011) (internal

quotations omitted).

       The Court should accept as true all factual allegations contained in the complaint

and determine whether the plaintiff can prove a set of facts in support of her claims that

would entitle her to relief. In re: DeLorean Motor Co., 991 F.2d 1236 (6th Cir. 1993). The

Court should not accept as true, however, unwarranted factual inferences. Morgan v.

Church 's Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987). Similarly, the Court should not

accept as true any legal conclusions unsupported by well-pleaded facts. Teagardener v.

Republic-Franklin Inc. Pension Plan, 909 F.2d 947, 950 (6th Cir. 1990).

       In reviewing the dismissal of a complaint under Rule 12(b)(6), the court “may

consider documents attached to the complaint as well as those attached to the motion to

dismiss, so long as they are integral to the complaint and authentic.” Sec’y of State for

Defence v. Trimble Navigation, Ltd., 484 F.3d 700, 705 (4th Cir. 2007). Although the

Court must review the facts in the light most favorable to the Plaintiff, it is not required to

accept as true unsupported legal conclusions, legal conclusions couched as factual

allegations, or conclusory factual allegations devoid of any reference to actual events. Thus,

a pleading that merely offers labels or conclusions, or a formulaic recitation of the elements

of a cause of action, is insufficient to state a plausible claim for relief.

       b. Article III Standing
    Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 8 of 15 PageID #:58




       As an initial matter, lawsuits must be brought and maintained by the appropriate

parties who have standing to sue in federal court – meaning those who have an actual case

or controversy. Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 861 (6th Cir. 2020)

(citing Spokeo, Inc. v. Robins, 578 U.S. ___, 136 S. Ct. 1540, 1547 (2016)). “The [standing]

doctrine limits the category of litigants empowered to maintain a lawsuit in federal court

to seek redress for a legal wrong.” Spokeo v. Robins, 136 S.Ct. 1540, 2016 WL 2842447 at

*5 (2016).

       In order to have standing, Plaintiff “must have (1) suffered an injury in fact, (2) that

is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.” Spokeo, 578 U.S. 861. Plaintiff carries the

burden of establishing those three elements with facts demonstrating each element.

Buchholz, 946 F.3d at 861. As the Court emphasized in Spokeo, “Article III standing

requires a concrete injury even in the context of a statutory violation.” TransUnion LLC v.

Ramirez, No. 20-297, 2021 WL 2599472, at *8 (U.S. S. Ct. June 25, 2021).

       “Injury-in-fact is a constitutional requirement, and it is settled that Congress

cannot erase Article III's standing requirements by statutorily granting the right to sue to

a plaintiff who would not otherwise have standing.” Spokeo, 136 S.Ct. at 1547-48 (internal

quotations and alterations omitted). The existence of a federal “cause of action does not

affect the Article III standing analysis.” Thole v. U.S. Bank N.A., 140 S. Ct. 1615, 1620

(2020). Rather, “Article III requires a concrete injury even in the context of a statutory

violation.” Id. at 1620-21, quoting Spokeo, 136 S.Ct. at 1549.

       “A concrete injury must be de facto; that is, it must actually exist.” Spokeo, 136 S.

Ct. at 1548 (quotations omitted). It is not enough for the alleged violations to simply be

capable of causing injury; rather, the conduct which the Plaintiff challenges must go
    Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 9 of 15 PageID #:59




beyond conjecture or speculation – it must actually injure a plaintiff for Article III standing

to be present and properly supported in the record. Frank v. Autovest, LLC, 961 F.3d 1185,

1189 (D.C. Cir. 2020). Not every violation causes an injury-in-fact sufficient to confer

Article III standing. Trichell v. Midland Credit Management, Inc., 964 F.3d 990, 997 (11th

Cir. 2020) (holding there is no Article III standing where there were merely conclusory

allegations regarding misleading and unfair representations); see also .Daniels v. Aldridge

Pite Haan, LLP, 2020 WL 3866649, at *4 (M.D. Ga. July 8, 2020) (dismissing complaint

for lack of standing because the plaintiff's “amorphous and generic claims of harm are

precisely the kind of “bare allegation of a statutory violation” that fails to meet the

concreteness requirement of injury in fact.”); Wright v. AR Resources, Inc., 2020 WL

7047804 at *3 (M.D. Fla. Dec. 1, 2020) (holding Plaintiff did not have standing when harm

is “inferred” or “hypothetical”); Cooper v. Atl. Credit & Fin. Inc., 822 F. App'x 951, 954

(11th Cir. 2020) (conjectural harms such as confusion over a collection letter, without

more, is “insufficient to confer standing.”). 3

       In the landmark opinion issued just last month, the United States Supreme Court

clarified the Article III Standing requirements by partially reversing certification on a class

action where there was not a concrete injury. Id. Specifically, in Ramirez, the Defendant

(Trans Union) maintained a database of consumers for public access, which had,

somehow, been updated with incorrect and defamatory information – naming the class

members as potential terrorists, drug traffickers, or serious criminals. Of that database,

approximately 1/3 of the consumer’s had their information sent out into the public



3
 The Complaint makes no reference to damages whatsoever, except with reference
annoyance regarding phone calls and voicemails. See ECF 1; see also Statement of Facts,
⁋ 11.
   Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 10 of 15 PageID #:60




domain, whilst the remaining 2/3’s was never publicly disseminated. The court concluded

the publicly disseminated 1/3 “members therefore suffered a harm with a “close

relationship” to the harm associated with the tort of defamation.” Id. In analyzing the

remaining class members – the ones who did not have information publicly disseminated,

that was a greater task, with the court finding the following:

        The remaining 6,332 class members are a different story. To be sure, their
        credit files, which were maintained by TransUnion, contained misleading
        OFAC alerts. But the parties stipulated that TransUnion did not provide
        those plaintiffs’ credit information to any potential creditors during the
        class period from January 2011 to July 2011. Given the absence of
        dissemination, we must determine whether the 6,332 class members
        suffered some other concrete harm for purposes of Article III.

        The initial question is whether the mere existence of a misleading OFAC
        alert in a consumer's internal credit file at TransUnion constitutes a
        concrete injury. As Judge Tatel phrased it in a similar context, “if
        inaccurate information falls into” a consumer's credit file, “does it make a
        sound?”.

TransUnion LLC v. Ramirez, No. 20-297, 2021 WL 2599472, at *11 (U.S. S. Ct. June 25,

2021) (internal citations omitted).

       Plaintiff lacks standing because they have not suffered any injury-in-fact. They do

not allege actual harm in the “flesh-and-blood or dollars-and-cents” sense of the

terms. Huff v. TeleCheck Services, Inc., 923 F.3d 458, 463 (6th Cir. 2019). Furthermore,

to the extent that the Plaintiffs could allege damages, their damages are not attributable to

NCS – they are attributed to themselves, or potentially other third parties, such as the

entity that the Plaintiffs entered into the lease with, and not NCS. Garland v. Orlans PC,

No. 18-11561, 2020 WL 2542036, at *7 (E.D. Mich. May 19, 2020), aff'd on other

grounds, 999 F.3d 432 (6th Cir. 2021) (finding that a “state of confusion” is not an injury,

and bare allegations of anxiety are not concrete injuries where future harm is not

impending where harm is not traceable to Defendant); see also Shepherd v. Debt Recovery
   Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 11 of 15 PageID #:61




Sols. of Ohio, Inc., No. 3:20-CV-520, 2021 WL 1578073, at *2 (N.D. Ohio Apr. 22, 2021)

(holding that fear of future harm without imminency is not sufficient to establish concrete

injury to confer Article III standing).

       In bringing her claims against NCS, Plaintiff amended her Complaint at ECF 15 to,

suddenly, discovery that she believed her privacy had been breached (having not realized

that at the time of filing). However, her Amended Complaint does very little to give any

reader the “Who, What, Why, When, Where, etc.” that would satiate anyone’s appetite for

knowledge or information. In fact, it is noticeably void to the extent that NCS and its

counsel cannot make out a claim or understanding of what her purported damages are in

this matter. Recently, the Eastern District of New York combined and consolidated several

“Hunstein” cases (which was the primary focus of the Plaintiff’s Amended Complaint), and

in doing so, they addressed the standing component concurrently. Several relevant

passages are included below and are instructive.

        First, in [Ramirez], the Supreme Court held that the “mere presence of an
        inaccuracy in an internal credit file, if it is not disclosed to a third party,
        causes no concrete harm.”

                                             ***

        [The credit bureau] emphasizes that “in a suit for damages, the mere risk
        of future harm, standing alone, cannot qualify as a concrete harm—at least
        unless the exposure to the risk of future harm itself causes
        a separate concrete harm.” (rejecting “mere speculative apprehension of
        future misuse of information” as grounds for standing). Even to consider
        the risk of future harm, the Supreme Court found that the plaintiffs had
        to demonstrate that “their individual credit information would be
        requested by third-party businesses and provided by TransUnion during
        the relevant time period ... [or] that there was a sufficient likelihood that
        TransUnion would otherwise intentionally or accidentally release their
        information to third parties.”

        Here, counsel repeatedly invokes the specter of potential future release of
        information by the mailing vendor. (“[T]he debtor may well be harmed by
        the spread of this information.”) . . . Such speculative claims of potential
   Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 12 of 15 PageID #:62




           future harm cannot support plaintiffs’ claim of Article III standing. (“The
           shivering here was self-induced”).

                                               ***

           “Similarly, it would be difficult to suggest, using the “invasion of privacy”
           analysis adopted in Hunstein, that communication of purported non-
           payment of a relatively de minimis debt to a mailing vendor constitutes
           a “matter publicized ... of a kind that ... would be highly
           offensive           to          a          reasonable            person.””

In re FDCPA Mailing Vendor Cases, No. CV 21-2312, 2021 WL 3160794, at *6 (E.D.N.Y.

July 23, 2021) (emphasis in original) (internal citations omitted; some internal brackets

omitted).

       The Plaintiff has not made any allegations (and she is utterly incapable of amending

to meet this deficiency) that she has been damaged as a result of any conduct by NCS, as

opposed to any of the actions of any her own actions or inactions, or that of a third party 4.

Plaintiff claims that she received communications from NCS are not supported by the

documents, evidence, and allegations in the record. Plaintiff’s allegations that NCS did not

notate her account as “disputed” – a mere two weeks after she claims to have sent such a

dispute, is not only something which she has no documentation regarding (as the “report”

attached to the Complaint is not a consumer report), but the allegations in the Complaint

regarding standing and damages do not support any already-existing concrete injury.

Moreover, given the threadbare, bare-bones, document, it is unclear if they could ever


       4
          Plaintiff claims that NCS “communicated” with third parties – without providing
any further context whatsoever. However, only certain communications are barred
pursuant to 15 U.S.C. 1692(c)(b), and communications with third parties are not barred if
they are not specifically seeking to collect a debt. Here, if using the fact pattern of Hunstein,
it is clear that NCS was not communicating with anyone in connection with the attempt to
collect a debt, where it was not seeking recoupment of any amounts or any information
from anyone else, and therefore, if any information was exchanged, it certainly was not a
communication as defined by the FDCPA. See also Grden v. Leikin Ingber & Winters, PC,
643 F.3d 169, 173 (6th Cir. 2015).
   Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 13 of 15 PageID #:63




support a potential, future injury, though that appears to be entirely unlikely given the

Ramirez opinion, insofar as it forecloses upon Plaintiff’s claims regarding her purported

alleged failure by NCS to notate a “dispute”, which rings hollow where a Plaintiff cannot

prove an actual, already existing, concrete injury – which the Plaintiff is incurably

incapable of doing in this matter.

       Certainly, the Plaintiff has not alleged that she was misled in any way, shape, or

form. She has not made sufficient allegations regarding when NCS would have received

her letter, and when she was supposedly receiving communications from NCS in

comparison to the same. As such, Plaintiff cannot prove causation, either. Simply put,

Plaintiff’s purported claims in this matter are woefully deficient, and they have never

materialized – meaning, Plaintiff has never had to suffer any consequences from the

allegations she complains of, and in fact, counsel for NCS is incapable of even articulating

any potential future harm that could come from any of NCS’s future actions or inactions

at the hands of NCS’s letters.

       Not only did the Plaintiff agree to pay all of these amounts – i.e., she is the creator

of her own circumstances – she hasn’t alleged that she has paid these amounts or been

harmed in any material way – i.e., even if there were to be a violation of the law, which the

Defendants vehemently contest and deny, the Plaintiff has not suffered any injury

sufficient to confer Article III standing. This is hardly enough to construct a federal lawsuit

under the Fair Debt Collection Practices Act, let alone to meet the stringent standards of

Iqbal and Twombly. As discussed more, infra, Plaintiff’s claims are wholly meritless, and

no amendment will cure her hollow claims, and as such, Plaintiff’s claims should be

dismissed for all of the many reasons that follow.
   Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 14 of 15 PageID #:64




       However, applying the above principles to the allegations of Plaintiff’s Complaint,

it is clear that even under the least-sophisticated-consumer standard, there is no violation

in NCS’s letters or conduct as alleged – a company that was given a mere two weeks to

comply or face a civil or criminal proceeding at the hands of the Plaintiff (and, who, in fact

did respond and mark the account as disputed once it was received – though that is outside

of the scope of such a motion like this). See Statement of Facts, #7-11. Instead, Plaintiff is

simply using the FDCPA to dispute her past-due accounts in the hopes of clearing up her

credit, pressuring scrupulous businesses to pay-and-delete, and, by the appearance of it,

try to make a quick buck. If it were to be any other scenario – the undersigned counsel

certainly believes she would have been able to have picked out a source of confusion or

false statement, and this brief would not have been necessary. Unfortunately, it was.

       Here, where the Plaintiff is in a scenario of her own creation, and where she has not clearly

identified any source of concrete injury any confusion or false statements – simply her own

frustration at a situation of her own creation. As such, Plaintiff could not have been

confused, mislead, or made party to false statements because of any actions of the

Defendant, nor has Plaintiff specified any such statements or confusion.

       Moreover, “Rule 8(a) ‘contemplate[s] the statement of circumstances, occurrences,

and events in support of the claim presented’ and does not authorize a pleader’s ‘bare

averment that he wants relief and is entitled to it.’” Id. (quoting 5 Wright & Miller, Federal

Practice and Procedure §1202, pp. 94, 95 (3d ed. 2004)).

       Here, the Complaint fails as a matter of law, and cannot be read to state a cause of

action against NCS. When a party’s allegations, “however true, could not raise a claim of

entitlement to relief,” then “this basic deficiency should . . . be exposed at the point of

minimum expenditure of time and money by the parties and the court.” Twombly, 550 U.S.
   Case: 1:21-cv-02079 Document #: 16 Filed: 08/13/21 Page 15 of 15 PageID #:65




at 558. Accordingly, Plaintiff’s Complaint fails to satisfy Rule 12(b)(6) and must be

dismissed.

                                      Conclusion

      As such, for all of the many reasons stated above, National Credit Systems, Inc.,

requests that all claims against it must be dismissed with prejudice, without leave to re-

plead, as the deficiencies noted are fatally incurable, and for any other relief that this

Honorable Court might find just and appropriate.

Dated: August 13, 2021                   Respectfully Submitted,

                                         /s/ Katrina M. DeMarte
                                         Katrina M. DeMarte (MI Bar No. P81476; CO
                                         Bar No. 43135)
                                         DEMARTE LAW, PLLC
                                         39555 Orchard Hill Place; PMB 6338
                                         Novi, MI 48375
                                         Tel. 313-509-7047
                                         katrina@demartelaw.com




                                Certificate of Service

    I certify that the foregoing has been served by the Court's CM/ECF service to all
counsel of record on August 13, 2021.


                                         /s/Katrina DeMarte
                                         Katrina DeMarte
